Information Disclosure Statement
The information disclosure statement filed July 01, 2019 fails to fully comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant has failed to provide a copy of each of the foreign references listed as 1, 4, 5, 6, 7, 8, 10 and 11 under FOREIGN PATENT DOCUMENTS.  It has been placed in the application file, but the information referred to therein, with respect to each of the foreign references listed as 1, 4, 5, 6, 7, 8, 10 and 11 under FOREIGN PATENT DOCUMENTS, has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not show or fairly teach a method of forming a concrete wall by placing a first removable concrete form having a concrete forming face opposite a first opposing concrete form and providing a first insulating panel insert against the first removable concrete form with the first insulating panel insert having a concrete contacting surface with the first opposing concrete form and first insulating panel insert defining a first concrete receiving space therebetween and disposing a first temperature sensor in the first concrete receiving space and disposing a wireless transmitter in a first cavity formed in the concrete contacting surface of the first insulating panel insert, the wireless data transmitter being operatively connected to the first temperature sensor so that the first temperature sensor can provide a signal to the wireless transmitter corresponding to the temperature sensed by the first temperature sensor, with the first cavity not being in fluid communication with the first concrete receiving space, and placing a first quantity of plastic concrete in the first concrete receiving space, allowing the first quantity of plastic concrete to at least partially cure to provide a first quantity of at least partially cured concrete, and monitoring data transmitted by the wireless transmitter so that the temperature of the first quantity of at least partially cured concrete in the first concrete receiving space can be determined over a period of time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                /MICHAEL SAFAVI/                                                                Primary Examiner, Art Unit 3631                                                                                                                                        




























MS
August 13, 2022